Citation Nr: 0419739	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  97-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in a 30 percent rating for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


REMAND

The veteran had active service from January 1953 to December 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 RO decision which, in 
pertinent part, increased the rating for the veteran's 
service-connected right knee disability from noncompensable 
to 10 percent.  In August 2002, the Board remanded this issue 
to the RO.  A March 2004 RO decision increased the rating for 
the right knee disability to 30 percent.  

The veteran was last afforded a VA examination for his right 
knee disability several years ago.  Subsequent records 
indicate he has continued to receive treatment for his right 
knee disability.  Given such factors, the duty to assist the 
veteran with his claim includes obtaining recent treatment 
records and providing him with a current VA examination.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since July 1998 for right knee 
problems, and the RO should then obtain 
copies of the related medical records.  

2.  The RO should then have the veteran 
undergo a VA examination to determine the 
severity of his right knee disability.  
The claims folder should be provided to 
and reviewed by the examiner.  All signs 
and symptoms of the right knee disability 
should be described in detail, including 
range of motion in degrees, objective 
evidence of pain on motion, and the 
presence and degree of any instability.  

3.  Thereafter, the RO should review the 
claim for an increased rating for a right 
knee disability.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




